Citation Nr: 1034432	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  08-01 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-
connected pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:      National Association For Black 
Veterans, INC.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in December 2006by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In June 2010, the Veteran testified at a personal hearing before 
the undersigned, sitting at the RO.  A transcript of the hearing 
is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Although cognizant of the delay that will result, the Board finds 
that a remand is necessary in this case.  Specifically, the 
Veteran asserted at his June 2010 hearing that his service-
connected pseudofolliculitis barbae had become worse since his 
last VA examination in November 2006.  Generally, when a claimant 
asserts that the severity of a disability has increased since the 
most recent rating examination, an additional examination is 
appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer 
v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 
377 (1994).  Accordingly, the Board determines that the Veteran 
should be afforded another VA examination to assess the current 
nature and severity of his service-connected pseudofolliculitis 
barbae. 

Accordingly, the case is remanded for the following action:

1.	Schedule the Veteran for a VA skin 
examination to assess the current nature 
and severity of his service-connected 
pseudofolliculitis barbae.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The claims file must be made 
available for review, and the report 
should reflect that such review occurred.  
Upon a review of the record and 
examination of the Veteran, the examiner 
should report all subjective complaints 
and objective findings pertinent to the 
Veteran's service-connected 
pseudofolliculitis barbae.

2.	After completing the above actions and any 
other development as may be indicated by 
any response received as a consequence of 
those actions, the Veteran's increased 
rating claim should be readjudicated, to 
include all evidence received since the 
June 2008 supplemental statement of the 
case (SSOC).  The Veteran and his 
representative should then be issued 
another SSOC.  An appropriate period of 
time should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


